Title: From George Washington to George Augustine Washington, 24 July 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia July 24th 1787.

For the benefit of exercise, I left the City at 5 Oclock on Sunday Morning, and did not return in time to write by the Post on Monday. I now acknowledge the receipt of your letter and report of the 15th & shall observe upon such parts of them as may require it.
I would not wish you to ask Mr Lund Washington for Dows Bond—but when you see him you may tell him that I had directed you (if it was returned) to put it without delay in suit; this, no doubt will bring on an explanation of his intentions respecting it.
Notwithstanding the idea which I gave to you in my last, respecting fallowing, my wish now is, that the ground, be it little or much that is got into Wheat, may be well prepared (the Farmer no doubt can judge of this) and sowed in good time. I am now determined to sow no more Wheat in the Fallow ground than what can be put in in this manner—hoping that a smaller quantity sown in time, in well dressed Land, will yield as much as a larger qty put in late, and in a slovenly manner whilst the residue of the ground intended for fallow may be preparing (after the Winter grain is in) for Barley and Oats in the Spring.

I am in hopes you are mistaken with respect to the injury the Wheat has sustained by rust, if it only siezed it a few days previous to harvest. The grain never can be damaged by this malady if it has got hard before it appears—If the case, in the present instance is otherwise, mine is peculiarly a hard one not only to have a very thin crop, but that injured also when our accts from all parts of Virginia are, that a better Crop both as to quantity & quality has not been in that State for many years. If however the Rye, next adjoining the latter sowed Wheat at Morris’s has turned out well, it will make some amends; for in truth I did not expect, when I saw it last, that a Scythe would ever be put into that part which bordered on the lay Wheat.
If the Farmer disapproves of the Barley he grew last year, and will describe a better sort, I will make enquiry for, and if to be obtained, procure & send some home—but quæry, has not Mr Young sent the right sort? Three pecks is, from the best information I can procure, the quantity of Buck Wheat usually sown to an Acre; and may regulate your conduct in future.
Be careful to thresh the Oats wch grew in the experimental grounds by themselves, and in the manner directed, that the result may be precisely known. What kind (I mean as to their quality) of oats, grew in front of the house—and what prospect is there of that grounds being covered with clover and orchard grass?
How is the Corn in the New ground fronting the house likely to turn out? and what are your present prospects for that grain? I will enquire into the price of Timothy seed in this City; but the sooner you can, conveniently, ascertain the quantity you have, or will be able to save yourself, the better; that on advice thereof, I may know what quantity to provide.
Such parts of the Mill race (if the whole cannot be done) as is attempted, do well, agreeably to the direction I left. I beg that the Shrubberies on both sides of the Serpentine walks, between them & the Walls, may be spaded up, and the ground made not only clean but light. In doing this care must be taken not to injure any of the young plants.
It is indispensably necessary to lay Cills, & good heavy ones, well morticed together, on the brick work of the Stercorary—without it, the Walls will soon be down—You do very right in cutting every thing that will make Hay—The Pea vines I expect

will yield a good deal of food—especially for Sheep—for this reason, I conceive they ought to be cut in that State, when the Pease appear to be generally ripe, and before those which first ripen begin to open, or shatter with a stroke of the Scythe.
After finishing the part of No. 6, at the Ferry, in which the Plows were when you wrote, they may proceed next to the Part of it which was in wheat. And then, if I should not return home before, to the part that was in rye, provided the latter does not appear to be well taken with Timothy; in which case I would not break it up; but bestow more culture on the other parts of that field, No. 6. What kind of Oats did the New meadow at that place produce—and how does the ground appear to be taken with Timothy?
Remember me affectionately to Fanny, and offer my best wishes to Mr Lear. I am Yr sincere friend and Affecte Uncle

Go: Washington

